66 So.3d 1023 (2011)
Frank GUZMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-1635.
District Court of Appeal of Florida, Second District.
July 15, 2011.
James Marion Moorman, Public Defender, and Terrence E. Kehoe, Special Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph H. Lee, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Chief Judge.
Frank Guzman seeks review of his judgment and sentences for lewd or lascivious molestation and lewd or lascivious exhibition. We reject Guzman's argument that the trial court erred in sustaining the State's objection to the defense peremptory challenge to a female juror. The court's determination that the defense explanation for the peremptory challenge was a pretext was not clearly erroneous. See Jeffries v. State, 797 So.2d 573, 580 (Fla.2001); Melbourne v. State, 679 So.2d *1024 759, 764-65 (Fla.1996). We accept the State's concession that the judgment must be corrected to set forth the statute number for the offense of conviction on count two. See Ellis v. State, 855 So.2d 101, 103 (Fla. 2d DCA 2003). We therefore affirm Guzman's convictions and sentences but remand for correction of his written judgment. Guzman need not be present for this correction. See id.
Convictions and sentences affirmed; remanded for correction of the written judgment.
LaROSE and CRENSHAW, JJ., Concur.